 


110 HR 3856 IH: To amend the Servicemembers Civil Relief Act to guarantee the right of deployed members of the Armed Forces who are elected members of State and local legislatures to vote on matters pending before such legislatures.
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3856 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2007 
Mr. Patrick J. Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend the Servicemembers Civil Relief Act to guarantee the right of deployed members of the Armed Forces who are elected members of State and local legislatures to vote on matters pending before such legislatures. 
 
 
1.Right of deployed members of the Armed Forces who are elected to State and local legislatures to vote 
(a)Guarantee of right To voteTitle VII of the Servicemembers Civil Relief Act (50 U.S.C. App. 591 et seq.) is amended by adding at the end the following new section: 
 
707.Membership in State and local legislaturesA person who is an elected member of a State or local legislature who is absent from the State or local area in compliance with military or naval orders shall not, solely by reason of that absence, be denied the right to vote on any matter pending before that legislature. . 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to title VII the following new item: 
 
 
707. Membership in State and local legislatures.  . 
 
